PER CURIAM:
Gregory A. Milton appeals the district court’s orders denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2000), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Milton, No. 5:95-cr-70074-sgw-l (W.D.Va. July 9 & 24, 2008). We dispense with oral argument because the facts and legal conten*357tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.